DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable Amemiya et al. (5,206,062) in view of Schroeder et al. (2003/0129142), and further in view of Bartley et al. (5,066,081).
Amemiya et al. disclose, in figs. 1, 5, 6, an aerosol container of plastic, the aerosol container comprising: a neck with an opening that is closable in a pressure-tight manner by way of a valve unit 3 which can be actuated by a push button 2, the valve unit arranged in the opening to close the container in a pressure-tight manner, the aerosol container being fillable with a liquid or gaseous propellant and a liquid which is to be sprayed; a body 1 can be made by an injection-molding , which can be considered as a preform 1, see col. 3, lines 27-30; wherein at an opposite axial longitudinal end of the body or preform , the neck with an opening, connects onto the preform body.
Amemiya et al. lack to disclose the body or preform including an outwardly arched dome- shaped base; a standing region which extends from the preform base and beyond the base and which is integrally formed as one piece with the body or preform and projects in an axial direction.
Schroeder et al. disclose, in figs. 1-9, a plastic pressured container comprising a body 20 can be made from an injection molding (see [0058]) or an injection-molded body 20 or and be considered as an injection molding preform with an elongate, tube-like body, said body including an arched dome- shaped base;
a standing region which extends from the preform base and beyond the preform base and which is integrally formed as one piece with the preform and projects in an axial direction; and at an opposite axial longitudinal end of the preform body, the neck with an opening, connects onto the preform body.
Amemiya in view of Schroeder lack to disclose the body including an outwardly arched dome- shaped base.
Bartley et al.  teach, in fig. 3, a plastic container comprising an injection-molded preform  including an outwardly arched dome- shaped base.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Schroeder et al. and Bartley et al.., to modify with the invention of Amemiya with the body or preform including an outward arched dome-shaped base, as claimed, in order to facilitate of forming a pressured container with a strong supporting base.
Re-claim 2, Amemiya et al. disclose, in col. 4, lines 46-50, and col. 6, lines 8-10, the aerosol container comprising:
a valve unit to close the opening in a pressure-tight manner, which valve unit is actuatable by a push button, the aerosol container being tillable with a liquid or gaseous propellant and a liquid which is to be sprayed, the aerosol container being configured with a bursting pressure resistance specified to
be equal to or larger than 2200 kPA, or to be 3000 kPa to 4000 kPa (15-20kg/cm2 and up to 40kg/cm2). Re-claim 4, Schroeder et al. teach further the standing region is configured as a hollow cylinder section which is closed in a peripheral direction.
Re-claims 7-9, Amemiya et al. disclose in the figure the thicknesses of the standing regions, the preform body, and the preform base are substantially the same, and could be about 2.3 mm or between Imm- 6mm.
Re-claims 3, 12, 13, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the container of Amemiya et al. in view of Schroeder al. and Barley et al. . with range limitations of claims 2, 12, 13 as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine in the art. In re Aller, 105 USPQ 233.
Re-claims 10, 11, 14-17, it would have been obvious to one having ordinary skill in the at the time the invention was made to make the container of Amemiya et al. in view of Schroeder al. and
Bartley et al.  with the material as claimed, since it has been held to be within the general skill in the art to select a known material on the basis of its suitability of the intended uses as a matter of obvious design choice. In re Leshin, 125 USPQ416.
Re-claim 18, Amemiya et al. disclose, in col. 4, lines 37-38, the aerosol container has a packaging size of smaller than 50 ml.
Re-claim 19, Amemiya et al. disclose a periphery of the standing region is essentially equal to a periphery of the preform body.
Re-claim 20, Schroeder et al. disclose a periphery of the standing region can be equal or smaller than a periphery of the preform body.
Re-claim 21, Schroeder et al. disclose an immersion tube for removal of liquid, and whose free end ends at a deepest point of the base is unreleasably connected to the valve unit.

Claims  1-4 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bartley in view of Amemiya et al.  or Schroeder et al.
Re-claim 1, Bartley discloses, in fig. 3, a plastic container comprising an injection-molded preform 30 with an elongate, tube-like preform body and a neck with an opening, the preform body including a wall and an outwardly arched dome-shaped preform base 35 at one end, the neck with an opening connected onto the preform body at an opposite axial longitudinal end of the preform body from the base, and with
a standing region 38 which extends from the preform base and beyond the preform base to the wall and which is integrally formed as one piece with the preform and projects in an axial direction wherein the outwardly arched dome-shaped preform base extends to and between an interior surface of the wall.
Barley lacks to disclose a valve unit which can be actuated by a push button, the valve unit arranged in the opening to close the container preform in a pressure-tight manner, the aerosol container being fillable with a liquid or gaseous propellant and a liquid which is to be sprayed.
Amemiya et al.  or Schroeder et al. teach a plastic container comprising and injection-molded body, that would be considered an injection-molded preform; a valve unit which can be actuated by a push button, the valve unit arranged in the opening to close the container preform in a pressure-tight manner, the aerosol container being fillable with a liquid or gaseous propellant and a liquid which is to be sprayed, as alleged in office action dated 05/17/2022.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Amemiya et al. or Schroeder  et al. , to modify the invention of Bartley with a valve unit which can be actuated by a push button, the valve unit arranged in the opening to close the container preform in a pressure-tight manner, in order to form an  aerosol container fillable with a liquid or gaseous propellant and a liquid which is to be sprayed.
Re-claim 2, Amemiya et al. disclose, in col. 4, lines 46-50, and col. 6, lines 8-10, the aerosol container comprising:
a valve unit to close the opening in a pressure-tight manner, which valve unit is actuatable by a push button, the aerosol container being tillable with a liquid or gaseous propellant and a liquid which is to be sprayed, the aerosol container being configured with a bursting pressure resistance specified to
be equal to or larger than 2200 kPA, or to be 3000 kPa to 4000 kPa (15-20kg/cm2 and up to 40kg/cm2). Re-claim 4, Schroeder et al. teach further the standing region is configured as a hollow cylinder section which is closed in a peripheral direction.
Re-claims 7-9, Amemiya et al. disclose in the figure the thicknesses of the standing regions, the preform body, and the preform base are substantially the same, and could be about 2.3 mm or between Imm- 6mm.
Re-claims 3, 12, 13, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the container of Bartley et al. in view of Amemiya et al. or Schroeder al. al. . with range limitations of claims 2, 12, 13 as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine in the art. In re Aller, 105 USPQ 233.
Re-claims 10, 11, 14-17, it would have been obvious to one having ordinary skill in the at the time the invention was made to make the container of  Bartley et al. in view of Amemiya et al. or Schroeder al. with the material as claimed, since it has been held to be within the general skill in the art to select a known material on the basis of its suitability of the intended uses as a matter of obvious design choice. In re Leshin, 125 USPQ416.
Re-claim 18, Amemiya et al. disclose, in col. 4, lines 37-38, the aerosol container has a packaging size of smaller than 50 ml.
Re-claim 19, Amemiya et al. disclose a periphery of the standing region is essentially equal to a periphery of the preform body.
Re-claim 20, Schroeder et al. disclose a periphery of the standing region can be equal or smaller than a periphery of the preform body.
Re-claim 21, Schroeder et al. disclose an immersion tube for removal of liquid, and whose free end ends at a deepest point of the base is unreleasably connected to the valve unit.
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 7-21 have been considered but are moot in view of the new ground of rejections as alleged above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/               Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                         September 29, 2022